Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 1 of 10   PageID #:
                                  10618


 MORGAN, LEWIS & BOCKIUS LLP
 BERNARD J. GARBUTT III, admitted pro hac vice
 GRANT R. MACQUEEN, admitted pro hac vice
 101 Park Avenue
 New York, New York 10178
 Telephone: (212) 309-6084
 E-mail: bernard.garbutt@morganlewis.com
 BRIAN M. JAZAERI, admitted pro hac vice
 MEGAN A. SUEHIRO #9582-0
 300 South Grand Avenue, Twenty-Second Floor
 Los Angeles, California 90071
 Telephone: (213) 612-2500
 E-mail: megan.suehiro@morganlewis.com
 CHUN KERR LLP
 ANDREW V. BEAMAN #2914-0
 First Hawaiian Center
 999 Bishop Street, Suite 2100
 Honolulu, Hawaii 96813
 Telephone: (808) 528-8200
 E-mail: abeaman@chunkerr.com
 Attorneys for Defendant
 Deutsche Bank National Trust Company, as trustee
                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

  LIONEL LIMA, JR., et al.,             NO. 1:12-cv-00509-SOM-RLP

             Plaintiffs,                CONCISE STATEMENT OF
                                        FACTS IN SUPPORT OF THE
  vs.                                   MOTION FOR SUMMARY
                                        JUDGMENT BY DEFENDANT
  DEUTSCHE BANK NAT’L TRUST             DEUTSCHE BANK NATIONAL
  CO., et al.,                          TRUST COMPANY, AS TRUSTEE;
                                        CERTIFICATE OF COMPLIANCE
             Defendants.
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 2 of 10            PageID #:
                                  10619


             CONCISE STATEMENT OF FACTS IN SUPPORT
        OF MOTION FOR SUMMARY JUDGMENT BY DEFENDANT
       DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE
        Pursuant to Local Rule 56.1, defendant Deutsche Bank National Trust

 Company (“DBNTC”), as trustee (the “Trustee”), hereby submits the following

 concise statement of material facts:1

 No.                  Undisputed Material Facts                      Source(s)
 1.    Plaintiffs allege that each Plaintiff owned property      SAC,¶¶37-47
       (each a “Property”) that is at issue herein and that each
       Plaintiff gave a mortgage on their respective property BeamanExs.1-9
       as security for a loan (each a “Mortgage”), and that the
       Mortgages and the notes (each a “Note”) reflecting
       this indebtedness and security were executed by
       Plaintiffs in each case.
 2.    Clay, the Coryeas, the Farnhams, and the Ryans either     Suehiro-Decl.,¶116,
       admitted that they did not purchase the properties in     Exs.11,13,15-16,25-
       order to reside therein and/or never resided therein      26,31
       (and the Ryans never resided in Hawaii).
 3.    Clay, Kirby, the Farnhams, the Ryans, and Weatherly       Beaman-Decl.,¶¶23-
       purchased and sold, owned, or held an interest in         28,30-32,34-45,52-
       numerous properties across the Country and in             53,55-59,Exs.20-
       Hawaii, in addition to the properties at issue.           32,35-37,41-65,87-
                                                                 91,95-102

                                                                 Suehiro-Decl.,¶118,
                                                                 Exs.50-60

 1
        Unless otherwise stated, defined terms herein shall have the meanings
 assigned in the accompanying memorandum of law.
        Plaintiffs’ allegations in the SAC (Dkt.#182) and the FAC (Dkt.#1-2), and
 Plaintiffs’ prior judicial admissions and admissions against interest (including the
 documents Plaintiffs have proffered in support of their claims), are dispositive of
 the facts set forth therein as against Plaintiffs only. None of these admissions or
 documents constitute admissible evidence as against the Trustee.

                                           2
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 3 of 10           PageID #:
                                  10620



 No.                 Undisputed Material Facts                    Source(s)
 4.    Plaintiffs entered into and executed the Mortgages and SAC,¶¶37-49
       the Notes with their “original lenders.”
                                                              BeamanExs.1-9
 5.    Plaintiffs’ “original lenders” were entities other than    BeamanExs.1-9
       DBNTC or the Trustee.
 6.    Plaintiffs’ Mortgages were standard form mortgages         SAC,¶¶18.c,48,50,72
       that contained identical “power of sale” provisions.
 7.    As to each Plaintiff’s Mortgage and Note, neither          SAC,¶¶18.c,37-50,72
       DBNTC nor the Trustee was either the lender or the
       mortgagee at the time Plaintiffs executed the              BeamanExs.1-9
       Mortgages and the Notes, and thus neither DBNTC
       nor the Trustee took part in the drafting of the
       Mortgages or Notes.
 8.    The Trustee owned and held the Mortgages and Notes         Reyes-Aff.¶¶5-86, &
       of Plaintiffs, as RMBS trustee (separately for each        ReyesExs.1-31
       residential mortgage-backed securitization (“RMBS”)
       trust), for the benefit of the certificateholders of the
       nine different RMBS trusts.
 9.    Each Plaintiff alleges that a non-judicial foreclosure     SAC,¶52
       was conducted upon each Plaintiff’s Mortgage and
       Property.
 10.   Each Plaintiff defaulted on their Mortgage and Note,       Suehiro-Decl.,¶114,
       either by failing to make payments thereon as they         Ex.11
       became due or otherwise.
 11.   All Plaintiffs admitted they defaulted on their loans.     Suehiro-Decl.,¶114,
                                                                  Ex.11
 12.   Moreover, all Plaintiffs (except Kirby) also essentially Suehiro-Decl.,¶115,
       admitted that the mortgagees had the right to foreclose Exs.29,31,35-
       because Plaintiffs defaulted.                            36,39,43,45,48-49




                                            3
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 4 of 10            PageID #:
                                  10621



 No.                 Undisputed Material Facts                            Source(s)
 13.   Each Plaintiff lost title to their Property as a result of a Suehiro-Decl.,¶114,
       non-judicial foreclosure on their Mortgage and               Ex.11
       Property after each Plaintiff defaulted on their
       Mortgage and Note.

 14.   The non-judicial foreclosures upon each Plaintiff’s        ReyesExs.
       Mortgage and Property were conducted by mortgage           1,4,7,10,13,16,19-
       loan servicers who are not parties in this case.           20,23,26,29

                                                                  Hillcoat-Rep,
                                                                  generally & ¶¶25,37,
                                                                  40,56-59,&62-78

                                                                  Ross-Rep generally
                                                                  & ¶¶22,32,34,&51-85
 15.   The law firms that handled the non-judicial                Reyes-Aff.,
       foreclosures upon each Plaintiff’s Mortgage and            ¶¶13,21,29,36,
       Property were retained by the mortgage loan servicers      44,52,62,70,78,86
       that conducted the non-judicial foreclosures.
                                                                  Hillcoat-Rep,
                                                                  generally & ¶¶25,37,
                                                                  40,56-59,&62-78

                                                                  Ross-Rep generally
                                                                  & ¶¶22,32,34,&51-85
 16.   Neither DBNTC (as RMBS trustee or otherwise), nor          Reyes-Aff.,
       the Trustee, had, or exercised, any control over the       ¶¶13,21,29,36,
       non-judicial foreclosures upon each Plaintiff’s            44,52,62,70,78,86
       Mortgage and Property.
                                                                  Hillcoat-Rep,
                                                                  generally & ¶¶25,37,
                                                                  40,56-59,&62-78

                                                                  Ross-Rep generally
                                                                  & ¶¶22,32,34,&51-85




                                           4
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 5 of 10           PageID #:
                                  10622



 No.                 Undisputed Material Facts                          Source(s)
 17.   Neither DBNTC (as RMBS trustee or otherwise), nor          Reyes-Aff.,
       the Trustee, had, or exercised, any control over the       ¶¶13,21,29,36,
       mortgage loan servicers (or the law firms that those       44,52,62,70,78,86
       servicers retained), that conducted the non-judicial
       foreclosures upon each Plaintiff’s Mortgage and            Hillcoat-Rep,
       Property.                                                  generally & ¶¶25,37,
                                                                  40,56-59,&62-78

                                                                  Ross-Rep generally
                                                                  & ¶¶22,32,34,&51-85
 18.   As to each Plaintiff, each Plaintiff’s Mortgage, and       Reyes-Aff.,
       each Plaintiff’s Property, DBNTC (as RMBS trustee          ¶¶13,21,29,36,
       or otherwise) did not participate in, or take any action   44,52,62,70,78,86
       with respect to, the foreclosure process, nor did
       DBNTC (as RMBS trustee or otherwise) retain any
       law firm that did participate, or take any action with
       respect to, the foreclosure process.
 19.   Plaintiffs have admitted that the Servicers and their      Suehiro-Decl.,¶101,
       attorneys were responsible for the alleged acts and        Exs.12-17,19-
       omissions.                                                 20,23,25-28
 20.   All Plaintiffs testified that they had no contact with     Suehiro-Decl.,¶102,
       DBNTC or do not recall any such contact.                   Exs.11,29,31,34,
                                                                  39,46,48
 21.   Each Plaintiff has failed to offer any proof or evidence
       of any damages caused by the acts and omissions
       alleged in the SAC.
 22.   Neither the named Plaintiffs, nor any member of the        Strombom-Rep
       class, have suffered any damages caused by the acts
       and omissions alleged in the SAC under Plaintiffs’         Strombom-Decl
       “lost rental value” damages theory.
                                                                  Chee-Rep
       SAC,¶¶68,71,81,95.




                                            5
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 6 of 10        PageID #:
                                  10623



 No.                Undisputed Material Facts                       Source(s)
 23.   The Lima Plaintiffs have no damages caused by the       SuehiroExs.1,2
       acts and omissions alleged in the SAC.
                                                               Strombom-Rep
                                                               generally & ¶¶44,68-
                                                               71

                                                               Strombom-Decl

                                                               Chee-Rep
 24.   Plaintiff Kirby has no damages caused by the acts and   SuehiroExs.1,3
       omissions alleged in the SAC.
                                                               Strombom-Rep
                                                               generally & ¶¶44,68-
                                                               71

                                                               Strombom-Decl

                                                               Chee-Rep
 25.   Plaintiff Cabison has no damages caused by the acts     SuehiroExs.1,4
       and omissions alleged in the SAC.
                                                               Strombom-Rep

                                                               Strombom-Decl

                                                               Chee-Rep
 26.   Plaintiff Clay has no damages caused by the acts and    SuehiroExs.1,5
       omissions alleged in the SAC.
                                                               Strombom-Rep

                                                               Strombom-Decl

                                                               Chee-Rep

 27. The Coryea Plaintiffs have no damages caused by the       SuehiroExs.1,6
     acts and omissions alleged in the SAC.
                                                               Strombom-Rep

                                                               Strombom-Decl

                                                               Chee-Rep


                                         6
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 7 of 10           PageID #:
                                  10624



 No.               Undisputed Material Facts                           Source(s)
 28. The Farnham Plaintiffs have no damages caused by             SuehiroExs.1,7
     the acts and omissions alleged in the SAC.
                                                                  Strombom-Rep

                                                                  Strombom-Decl

                                                                  Chee-Rep

 29. The Ryan Plaintiffs have no damages caused by the            SuehiroExs.1,8,83
     acts and omissions alleged in the SAC.
                                                                  Strombom-Rep

                                                                  Strombom-Decl

                                                                  Chee-Rep

 30. Plaintiff Salis has no damages caused by the acts and        SuehiroExs.1,9
     omissions alleged in the SAC.
                                                                  Strombom-Rep

                                                                  Strombom-Decl

                                                                  Chee-Rep

 31. Plaintiff Weatherly has no damages caused by the acts        SuehiroExs.1,10
     and omissions alleged in the SAC.
                                                                  Strombom-Rep

                                                                  Strombom-Decl

                                                                  Chee-Rep

 32. At the times of the foreclosures, all Plaintiffs still had   Suehiro-Decl.,¶107,
     an outstanding indebtedness that was either above or         Exs.33,36-37,39,48-
     only slightly below their original principal loan            49,70-78,90-92
     amounts.

 33. Most of the Plaintiffs testified that they had no idea       Suehiro-Decl.,¶¶105-
     what the market values of their properties were at the       106, Exs.29,31,35,
     times of the foreclosures, and several conceded that         37,39,42,44,48
     they are not experts in real estate valuation.




                                           7
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 8 of 10           PageID #:
                                  10625



 No.              Undisputed Material Facts                            Source(s)
 34. Cabison, the Limas, and the Farnhams admitted that           Suehiro-Decl.,¶108,
     they have no understanding of the rental value of their      Exs.29,39,42
     properties.

 35. As to Plaintiffs’ costs of ownership—including PITI          Suehiro-Decl.,¶109,
     and maintenance payments—evidence demonstrates               Exs.12-13,15-16,20,
     that they were substantial.                                  24-25,27-28,31,37-
                                                                  39,46-47

 36. Clay and the Farnhams actually lost money by renting         Suehiro-Decl.,¶110,
     their properties.                                            Exs.31-32,37-38

 37. All Plaintiffs other than the Farnhams have not offered
     any concrete facts supporting their Invested Monies
     Theory.

 38. Clay, the Coryeas, Kirby, and Salis do not even recall       Suehiro-Decl.,¶111,
     making any improvements to their properties.                 Exs.13,20,27,29,35

 39. All Plaintiffs testified that they did not even know how Suehiro-Decl.,¶113,
     many people showed up at their auction and/or did not Exs.11,29,35-36,40-
     even know how many people bid at their auction.          41,43,45-46,49

 40. All Plaintiffs failed to provide any dollar amount that      Suehiro-Decl.,¶112,
     their property would have sold for in response to            Exs.12-13,15-
     interrogatories asking Plaintiffs to identify, separately,   16,18,20-21,24-
     the amounts their properties would have sold for at          25,27-28
     foreclosure: (1) if the date and time of the auction was
     set forth in a published notice; and (2) if the property
     was advertised for sale by limited warranty deed
     instead of “quitclaim” deed.

 41. Cabison, the Coryeas, and the Limas testified that they Suehiro-Decl.,¶119,
     are not aware whether any of the alleged acts or        Exs.29,34-35
     omissions were deceptive.

 42. Cabison and Coryea testified that they did not think         Suehiro-Decl.,¶120,
     the descriptions of their properties were inadequate or      Exs.29,35
     lacked any important information.



                                           8
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 9 of 10        PageID #:
                                  10626



 No.              Undisputed Material Facts                         Source(s)
 43. Cabison testified that a prospective bidder visited her   Suehiro-Decl.,¶121,
     property, took pictures, and showed Cabison the           Exs.12,29
     foreclosure notice from the newspaper.

 44. Clay’s property was registered in Land Court and Clay BeamanExs.10-15
     did not challenge the foreclosure upon the Clay
     Mortgage and Property before the sale and transfer of SAC,¶63
     title to the Clay Property.

 45. Kirby’s property was registered in Land Court and      BeamanEx.16
     Kirby did not challenge the foreclosure upon the Kirby
     Mortgage and Property before the sale and transfer of SAC,¶63
     title to the Kirby Property.

 46. Weatherly’s property was registered in Land Court         BeamanEx.17
     and Weatherly did not challenge the foreclosure upon
     the Weatherly Mortgage and Property before the sale       SAC,¶63
     and transfer of title to the Weatherly Property.

 47. All Plaintiffs have admitted that they never provided     Suehiro-Decl.,¶120,
     notice to the mortgagee of a claim arising from the       Exs.12-13,15-16,20,
     mortgage, and that, had they provided such notices,       24-25,27,29,31,37,39,
     the Trustee could have taken corrective action.           42-43,46,48-49


       DATED: February 15, 2019.

                                       /s/ Bernard J. Garbutt III




                                          9
Case 1:12-cv-00509-SOM-RLP Document 239 Filed 02/15/19 Page 10 of 10            PageID #:
                                   10627




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI‘I

   LIONEL LIMA, JR., et al.,                NO. 1:12-cv-00509-SOM-RLP

               Plaintiffs,
                                            CERTIFICATE OF
   vs.                                      COMPLIANCE WITH L.R. 7.5(e)

   DEUTSCHE BANK NAT’L TRUST
   CO., et al.,

               Defendants.

              CERTIFICATE OF COMPLIANCE WITH L.R. 7.5(e)
  The undersigned hereby certifies pursuant to Local Rule 7.5(e) that the foregoing

  document complies with the applicable word limitation. The document is printed

  in 14-point Times New Roman type and contains 1,490 words as calculated by the

  word-processing system used to produce the document, exclusive of the case

  caption, the Certificate of Compliance with L.R. 7.5(e), and the Certificate of

  Service.

         DATED: February 15, 2019.

                                         /s/ Bernard J. Garbutt III
                                         BERNARD J. GARBUTT III
